Citation Nr: 0900885	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-29 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for Graves' disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction of the veteran's 
claims file has since been transferred to the RO in 
Baltimore, Maryland.

By way of background, the Board notes that the veteran timely 
perfected his appeal to the Board through a June 1996 VA Form 
9; however, the veteran's claim remained pending without 
certification to the Board.  The veteran inquired about the 
status of his claim in June 2002, which the RO considered as 
a claim to reopen, and in an April 2003 rating decision, the 
RO denied the veteran's claim on the basis that new and 
material evidence had not been submitted.  Because the RO's 
initial denial of the veteran's claim in March 1995 never 
became final, new and material evidence is not necessary to 
reopen the veteran's claim, and the Board will address the 
veteran's appeal accordingly.


FINDING OF FACT

The most probative medical evidence of record fails to relate 
the veteran's Graves' disease to service.


CONCLUSION OF LAW

The criteria for service connection for Graves' disease have 
not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were partially 
fulfilled by a December 2002 letter.  Although the letter 
erroneously informed the veteran that he would have to 
provide new and material evidence to reopen his claim, the 
veteran was also informed of the evidence necessary to 
establish service connection, and this information was 
reiterated in a June 2005 statement of the case.  Thereafter, 
the veteran's claim was readjudicated as reflected by 
supplemental statements of the case dated in December 2006 
and January 2008.  The veteran's testimony reflects an 
understanding of how to establish service connection and he 
has been represented by a Service Organization throughout the 
claims process.  Accordingly, the Board concludes that any 
notice errors are harmless.

With respect to the duty to assist, the veteran's private and 
VA treatment records have been obtained, and all available 
records identified by the veteran have been obtained.  
Additionally, the veteran was afforded a VA examination and 
medical opinion, and he testified at a hearing before the 
undersigned Veterans Law Judge.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.

II. Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder.  38 C.F.R. § 3.310(a).

The veteran has testified in his Board and RO hearings that 
he experienced headaches while serving overseas in the Gulf 
War.  He testified that when he sought treatment for his 
headaches while in service, he was told that his headaches 
were normal given his circumstances.  (He further testified 
that his corresponding treatment record was destroyed in a 
tent fire.)  The veteran has also testified that the 
continued headaches, fatigue, and sleep disturbances that he 
experienced after his release from active duty eventually 
prompted him to seek medical treatment in 1994, at which time 
he was diagnosed with Graves disease.

The veteran's service medical records are void of any 
treatment for Graves' disease or symptoms identified as 
related to Graves' disease.  Moreover, the veteran's 
separation physical examination report notes his endocrine 
system was found to be normal, and in his corresponding 
report of medical history, the veteran denied having any 
frequent or severe headaches, thyroid trouble, or frequent 
trouble sleeping.  The veteran's VA treatment records reflect 
that he was diagnosed with Graves' disease in February 1994, 
after a thyroid scan revealed that his thyroid was two to 
three times normal size.  Thereafter, a June 1994 VA 
examination report reflects the examiner's notation that the 
veteran developed frontal headaches, fatigue, memory loss, 
snoring, and nervousness in February 1994, and subsequent 
testing revealed him to be mildly hyperthyroid.  The examiner 
noted a diagnosis of history of hyperthyroidism, status post-
radioactive therapy, with frontal headaches, fatigue, memory 
loss, and snoring thought to be secondary to his 
hyperthyroidism; however, no opinion was offered regarding 
the onset of the veteran's Graves' disease or its 
relationship to service.  

A June 1995 letter from the veteran's treating physician 
states that the veteran had no evidence of a thyroid disorder 
from the time the veteran first became his patient in 1980 
through September 1989, when the veteran underwent a complete 
medical evaluation.  In a subsequent January 2005 letter, the 
physician again observed there were no signs of a thyroid 
disorder prior to September 1989.  He then stated, 
It is as likely as not that the veterans currently 
diagnosed with Graves Disease, manifested itself 
during active service.  [The veteran] did a tour of 
duty in the Gulf War for 1 year.  Based on the 
symptoms shown at that time I deem this to be the 
case with [the veteran].  

A June 2005 report from the Chief of Endocrinology at a VA 
Medical Center reflects the opinion of its author that after 
reviewing the medical evidence associated with the veteran's 
claims file, there is no evidence that the veteran's Graves' 
disease began in service.  This endocrinologist noted he had 
studied the veteran's records, including his service records, 
and based his conclusion on his review of the records, noting 
specifically the military records revealed no evidence of 
thyroid disease.   

While the veteran has reported that he sought treatment for 
headaches during  service, there are no corresponding service 
treatment records corroborating that contention, and in fact, 
the veteran denied having had severe or recurrent headaches 
when he was discharged from active duty.  As such, his 
contentions that he experienced such symptoms in service, are 
not deemed credible, which in turn reduces the credibility of 
his post service contentions that he also experienced 
fatigue, memory loss, snoring and nervousness in service.  
The medical opinion relating the veteran's Graves' disease to 
service references the veteran's in-service thyroid 
symptomology; however, there is no objective evidence that 
the veteran had symptoms of Graves' disease while in service, 
and no specific examples of the in-service symptoms were 
cited/identified by this physician.  To the extent they were 
those symptoms reported by the veteran, since his 
descriptions of those symptoms are not considered credible, 
the probative value of this physician's opinion based on the 
veteran's report is markedly reduced.  It is also noteworthy, 
that the structure of the opinion by the veteran's private 
physician is confusing grammatically, and that the veteran 
was not diagnosed with Graves' disease until February 1994, 
approximately three years after his discharge from service, 
with no documented evidence of the claimed symptoms prior to 
February 1994.  

The VA medical opinion authored by the VA Chief of 
Endocrinology at the Washington VA Medical Center concludes 
that there is no evidence that the veteran's Graves' disease 
began in service, citing the lack of evidence of thyroid 
disease in service and the medical findings when the veteran 
was diagnosed with Graves' disease in February 1994.  The 
Board finds that this opinion is more probative than the 
opinion of the veteran's treating physician because the VA 
endocrinologist's opinion is based upon and cites to the 
medical evidence of record, and it is clearly articulated.  
Accordingly, because the more probative medical evidence 
fails to relate the veteran's Graves' disease to service, 
service connection for Graves' disease is denied.

In reaching this decision, the Board notes that throughout 
the claims process, the veteran has asserted that he has 
several disabilities, including headaches and sleep apnea, 
secondary to his Graves' disease.  However, because service 
connection for  Graves' disease has been denied, service 
connection for any secondary disabilities is also not 
warranted.


ORDER

Service connection for Graves' disease is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


